Citation Nr: 1729710	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-07 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, claimed as plantar fasciitis with heel spur syndrome.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a left knee disorder. 

4.  Entitlement to service connection for a right knee disorder. 

5.  Entitlement to service connection for chronic yeast infections.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to March 1981.  She also had subsequent service with the Army Reserve.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

These matters were previously before the Board in December 2015 and were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2015 the Board remanded these issues primarily for a VA examination for the Veteran's claimed foot disability and to obtain missing service treatment records (STRs) and any other previously unassociated post-service medical records.

In January 2016, the Veteran underwent a VA examination for her claimed foot disability, which resulted in the examiner stating that he could not render an opinion because there were no service medical records for review.  However, the examiner did not comment on the lay statements supplied by the Veteran, and service members who served with the Veteran, detailing the existence of foot trouble while in-service.  Such statements included that she had to wear tennis shoes during her service and injured her feet due to extensive running and walking in combat boots which required feet and legs to be put in a soft cast for a period of time.  The importance of these statements was stressed in the instructions included in the  December 2015 Board remand.  For this reason, and given that a Memorandum of Formal Finding on the Unavailability of Service Treatment Records for the Veteran was associated with the record in July 2016, the Board finds that a further VA opinion, addressing the noted statements, must be obtained.  38 C.F.R. § 3.159(c)(4).

Furthermore, the Veteran has not been afforded VA examinations for her remaining claims.  Post-service private and VA medical records identify ongoing treatment and surgery records for lower back, right knee, left knee disorders, and vaginal conditions including yeast infections.  Additionally, the Veteran has provided statements that these conditions have existed since service.  Given the Veteran's assertions, the now-determined unavailability of STRs, and the post-service medical evidence which shows treatment, medical opinions are essential.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the January 2016 examiner (or, if unavailable, from another examiner with appropriate expertise).  The Veteran's complete claims file should be made available to the examiner for review in connection with the opinion.  If, and only if, the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination.

Based on review of the record (and examination if conducted), the examiner is requested to answer the following question: is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's bilateral foot disorder, claimed as plantar fasciitis with heel spur syndrome, had its clinical onset in service or is otherwise related to the Veteran's military service?

A detailed rationale is request for the opinion provided.  The examiner must explicitly address the lay statements associated with the record regarding in-service injury and post-service continuity of symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Such statements included that she had to wear tennis shoes during her service and injured her feet due to extensive running and walking in combat boots which required feet and legs to be put in a soft cast for a period of time.  See buddy statements from February 2010 and December 2011 

2.  Thereafter, schedule the Veteran for a VA examination by the appropriate VA examiner (or multiple examiners, at the AOJ's discretion) to determine the nature and etiology of the claimed low back disorder, right and left knee disorders, and any vaginal condition to include chronic yeast infections.  The claims file must be made available to the examiner for review.

The examiner is to identify if a current disability exists for the claimed low back disorder, right and left knee disorders, and any vaginal condition to include chronic yeast infections.  He or she must perform all indicated tests and studies and provide a discussion for the basis for any diagnosed condition.  If one or more conditions is not shown upon examination, the examiner must explain the basis for not making a diagnosis.

For each diagnosed disability, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the identified condition had its onset during, or is otherwise related to, active service.  The examiner should consider the Veteran's lay statements that these conditions have existed since service.  A detailed rationale is requested for each opinion provided.  

3.  Thereafter, if the benefits sought are not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




